Citation Nr: 0525712	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed diabetic 
retinopathy to include as secondary to service-connected 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO decision.  

The Board notes in an August 2002 rating decision, the RO 
granted service connection and assigned a 20 percent 
evaluation for service-connected diabetes mellitus, type 2 
under 38 C.F.R. § 74.119, Diagnostic Code 7913, effective on 
July 9, 2001.  

In June 2004, the Board remanded the veteran's case for 
further evidentiary development.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claims has been obtained.  

2.  The currently demonstrated optic atrophy is not shown to 
be due an injury or other event in service or to have been 
caused or aggravated by his service-connected diabetes 
mellitus, type 2 disability.  



CONCLUSION OF LAW

The veteran's eye disability manifested by optic atrophy is 
not due to injury or disease that was incurred in or 
aggravated by service; nor may any eye disability be presumed 
to have been incurred in service; nor is any eye disability 
proximately due to or the result of the service-connected 
diabetes mellitus, type 2 disability.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In letters dated in May 2002 and June 2004, RO informed the 
veteran of the medical and other evidence needed to his claim 
and of what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

In the April 2002 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent regulatory provisions 
regarding his claims of service connection on a direct and 
secondary basis.   The veteran was provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in June 2002. 

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2004).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  


Eye Disability 

Essentially, the veteran asserts that he developed a diabetic 
retinopathy, claimed as an eye disability, as a result of his 
diabetes mellitus type 2 due to herbicide exposure in 
service.  

A review of the veteran's service medical records reflects 
treatment for myopia (corrected) with no prior history of 
ocular surgery, visual training, ocular accidents, or 
systemic disorders.  There was no noted family history for 
glaucoma, hypertension, diabetes, or blindness.  

In December 1978, the veteran was hit in the right eye with a 
racquetball.  He complained of photophobia and irritation but 
no visual loss.  Fundocscopic examination was noted to be 
within normal limits.  

On report of medical examination at separation in July 1982, 
the examiner noted no clinical eye abnormalities, however, 
the veteran indicated that he had eye trouble on report of 
medical history.  

The VA treatment records dated from 1996 to 2005 reflect 
complaints and treatment for optic atrophy and blurred 
vision; however, there is no competent medical evidence that 
links this condition to diabetes mellitus.  In fact, there 
are findings that the veteran's either had questionable 
glaucoma, no retinopathy, and no diabetic retinopathy.  

In an August 1996 clinical note, the veteran's complaints of 
blurry vision were noted, as well as his past medical history 
for diabetes mellitus and hypertension.  

In an October 2001 VA primary care note, the examiner 
reported the veteran's complaint of blurred vision when his 
sugar was uncontrolled.  

In a February 2002 VA ophthalmology note, it was noted that 
the veteran had no new eye problems and was not on any eye 
medications.  The examiner's assessment was that the veteran 
had segmental optic atrophy in the right eye with visual 
field defect "most likely vascular occlusive 
event/ischemia."  

In an August 2002 ophthalmology note, the veteran's 
fundoscopic examination showed no diabetic retinopathy.  In 
an August 2003 ophthalmology note, the veteran was noted to 
have optic atrophy, segmental in the right eye with 
questionable irritation that was noted to be resolved.  

The examiner reported that the veteran "[might] have some 
dry eye."  In a February 2005 note, the veteran was noted to 
have no retinopathy with right eye optic atrophy.  

On VA diabetes mellitus examination in June 2002, the veteran 
was diagnosed with diabetes mellitus.  It was noted that the 
veteran's complications were limited to his eyes with reports 
of blurred vision when the veteran's sugar was too high.  On 
physical examination the examiner observed "a moderate 
degree of retinopathy."  

On VA eye examination in June 2002, the examiner noted the 
veteran's best-corrected visual acuity was 20/20 in both 
eyes, at distance and near.  His applantation tonometry is 17 
in both eyes.  

The veteran's confrontation to visual fields, extraocular 
movements, and papillary examinations were all reported to be 
normal.  Slit lamp examination was normal.  After 
instillation of dilating drops, the examiner noted the 
veteran's disks, maculae, vessels, and retinal periphery were 
all normal to careful inspection.  

The examiner's impression was that the veteran had no current 
evidence of diabetic complication, no diabetic retinopathy or 
cataracts.  While the examiner noted that the veteran 
"remain[ed] at a lifetime risk for development of diabetic 
retinopathy and other diabetic eye complications, but [had] 
none now."    

In this case, the Board has considered the veteran's 
arguments, particularly in regard to the etiology of his 
current claimed eye disability.  However, the veteran is a 
layman and not competent to offer an opinion as to questions 
involving medical diagnosis or causation as presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Without supporting competent evidence, the veteran's 
assertions that he currently suffers from an eye disability 
as a result of disease or injury in service or a service-
connected disability are not sufficient to substantiate his 
claim.  

The weight of the evidence in this case establishes that the 
veteran's eye condition is not due to his service-connected 
diabetes mellitus disability or other event or injury in 
service.  

While he was treated for myopia in service, this was not 
shown to be related to diabetes or any systemic disorder.  
The myopia was shown to be corrected with prescription 
glasses and no other eye disorder was identified during 
service.  Also, the veteran sustained a right eye injury in 
service; however, on separation examination, no clinical eye 
defects, other than myopia, were noted.  

In view of the foregoing, the Board finds, on review of the 
entire record, that service connection for a diabetic 
retinopathy, claimed as an eye disability, is not warranted.  



ORDER

Service connection for diabetic retinopathy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


